PD-0198-15

                                no. on^oo^^u                                  Ji^'VEDlN
                                                                              COURTOFG^llNALAPPALS
                                                                                   P1B 19
                    IN THE COURT OF CRIMINAL APPEALS
         '                                     1

                              OF THE STATE OF TEXAS


  ERIC TENNELL, Appellant

  VS.


  THE STATE OF TEXAS, Appellee

             PETITIONER'S MOTION TO EXTEND TIME TO FILE

                   PETITION FOR DISCRETIONARY REVIEW



  TO THE HONORABLE JUSTICES OF SAID COURT:


^3MSSNOW ERIC TENNELL, Petitioner, and files this motion for an extension of .

 time in which to file his petition for discretionary review. In support of'Trrirmotion,
                          F                                     •       COORT OF CRIMINAL APPEALS
 Petitioner shows the court the following:                                      FEB 2 o 22'3

                                                       1                      Abel Acosta, Clerk
         This appeal lies from the Petitioner's conviction in The State ofTexas v. ERIC

  TENNELL which was affirmed by the First Court of Appeals in Cause No. 01-13-

  00942-CR onJanuary 29, 2015. This is Petitioner's firstrequest for an extension to file

  the petition for discretionary review.

                                                           II
                                           '       *                •     •




         Petitioner is presently incarcerated in TDCJ and received the Court of Appeals




                                                                                          f;A-r